DETAILED ACTION
Claims 1-18 are presented for examination.
No claims were amended in the preliminary amendment.
This office action is in response to the preliminary amendment and filing of application submitted on 09-OCT-2018.

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	2. Priority over provisional applications 62/569768 filed 10/09/2017 and 62/696426 filed 07/11/2018 is acknowledged.

Information Disclosure Statement
	3. The information disclosure statement filed 02/15/2019  fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because explanations of relevance for foreign documents were not provided and documentation of documents pertaining to . Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, 


    
 
Specification

Equations provided on pages 11-19 are difficult to read due to image resolution.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
4. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more.
Claim 1 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical concept in prose. Specifically the limitations:
discretizing the object into a plurality of elements;
Discretization is described on page 12, lines 12-18 of the specification: “For deformable objects made of different elements each possibly with a different position and orientation, the object may preferably be discretized prior to applying the solver method. To discretize the Cosserat theory, the Cosserat object may be discretized into a set of finite elements. In the case of a rod, the Cosserat object may be uniformly sampled to obtain a piecewise linear curve with N points. Each element of the object may then be defined by two points {xn, xn+1}, which represent the positions of the element end points, and one quaternion which represents the orientation of the material frame un, which represents the orientation of the material frame”
The steps of the discretization process involve mathematical concepts such as curves, points, and quaternions and so the process is fundamentally mathematical in nature.
identifying, for each of the plurality of elements, a current position and orientation, and a current linear velocity and a current angular velocity corresponding to an object motion to simulate;
Calculating the position, orientation and other properties is described on page 8 lines 29-34: “In a preferred embodiment, the computer graphics generator system 100 may further comprise a local-global solver unit 120 to calculate in real-time the simulated object position and orientation in the scene in accordance with the object motion constraints in the computer 
A solver for mathematical quantities such as an Euler solver is mathematical in nature.
estimating, for each of the plurality of elements, a predicted position and orientation as a function of the current position, orientation, linear velocity and angular velocity;
Predicting position and orientation is described on page 9 lines 1-3 of the specification: “The local-global solver unit 120 may apply various iterations of local and global solving to predict and render, with the rendering unit 130, the moving object elements positions in the computer graphics scene”
As with the determination of current velocity and orientation, the use of a mathematical solver to predict mathematical quantities is mathematical in nature. 
formulating, for each of the plurality of elements, object motion constraints Ci corresponding to the object motion to simulate;
The constraints for the object motion are described on page 14 lines 13-16 of the specification: “In the local step, various methods derived for instance from the Position Based methods [MHHR07], where the positions are corrected according to certain desired constraints, may be adapted. In particular, the optimization problem may be solved with regards to a collection of constraints Ci.”
Constraints utilized by a mathematical solver are mathematical quantities.
for each of the plurality of elements, projecting, with a local solver, the predicted element position and orientation into auxiliary projection variables pi on the object motion constraints Ci
The calculation of the projection variables is described on page 14 lines 23-29 of the specification: “As will be further detailed throughout this disclosure, the potentials defined per constraint may be derived from the Cosserat constraints, and a weight w; may be assigned per constraint. Similar to the auxiliary variables introduced in [BML * 14], the auxiliary projection variables pi may then embed the potential defined per constraint as computed in the local step. Ai, Bi are constant matrices which may be defined per constraint, and Si is the selection matrix, which identifies the variables in q involved in the constraint.”
Potentials derived from mathematical constraints as well as other mathematical objects such as weights and matrices are mathematical in nature.
estimating, with a global linear system solver, a refined predicted position and a refined predicted orientation for each of the plurality of elements of the moving object as a function of the auxiliary projection variables pi for each of the plurality of elements and of the material and/or geometrical properties of the moving object;
The determination of the refined position and orientation is described on page 15 line 27- page 16 line 2 of the specification: “As defined in Eq.14, the system variables q(t) are updated within the global step according to the momentum potentials and the potentials defined per constraint. In accordance with the Cosserat theory, two potentials may be defined governing the behavior of the rod: the stretch and shear potential on the one hand and the bend and twist potential, on the other hand, discretized in Eq. 8 and Eq.10, respectively. We 
Determining mathematical variables by using mathematical constraints, potentials, and functions is a mathematical method by nature.
rendering each of the plurality of elements of the moving object at the respective refined predicted position in the computer graphics simulation.
Rendering the elements of the object is described on page 8 lines 15-19 of the specification: “As will be apparent to those skilled in the art of computer graphics simulation, computer graphics generator system 100 may derive from the 3D models 115 and the object geometrical and material properties 125 various constraints to calculate in real-time the moving object position and orientation and render it accordingly with a rendering unit 130 as part of an animated graphics scene. The rendered scene may then be displayed on a screen”
3D models are represented using geometric and other mathematical objects and rendering algorithms use mathematical techniques.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
The additional limitation is an example of Mere Instructions to Apply the mathematical concept, specifically: 
A computer graphics method to render, with a processor, a moving object
The use of a processor is described on page 23, lines 16-22 of the specification: “The various operations of example methods described herein may be performed, at least partially, 
Section 2106.5(f)(2) of the MPEP states that: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Given the lack of any specific hardware or software requirements, the use of a processor to perform the method is an example of general purpose computing and does not integrate the claim into a practical application.
The specification describes the generation of computer graphics for simulating a moving object on page 7, lines 28-31 of the specification: “The computer graphics generator system can include hardware and/or software elements configured for simulating one or more computer-generated objects. Simulation can include determining motion and position of an object over time in response to one or more simulate forces or conditions.”
A method to render a moving object is a recitation of an abstract idea and does not integrate the claim into a practical application.
The claim is direct to the mathematical concept.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, the additional limitation is an example of general purpose computing and thus does not provide an inventive concept.
The claim is ineligible.

Claim 2 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 1, specifically:
wherein the local and global solver steps are iterated several times.
Performing multiple iterations of a mathematical method is mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept.
The claim is ineligible.

Claim 3 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 1, specifically:
wherein discretizing the object comprises modeling theobject as a Cosserat object with one or more elements
An example of a Cosserat object is given on Page 173lines 23-28 of the specification: “In a possible embodiment, the Cosserat object may be a Cosserat rod. The geometrical properties of the Cosserat rod may defined by at least one or more of the following parameters: the radius of the rod and/or the length of the rod. The material properties of the Cosserat rod may be defined by at least the mass density of the rod material. In a further possible embodiment, the rod may be elastic and the material properties of the Cosserat rod may be further defined by the Young's modulus of the rod.”
A geometric representation of an object such as a rod with properties such as a radius and a length is mathematical by nature as are representations of physical properties like mass density and Young’s modulus.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

Claim 4 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 3, specifically:
wherein the Cosserat object elements are associated with discretized position variables x ϵ R3 and discretized Cosserat object orientation quaternion variables u ϵ R4
Position variables and quaternion variables for Cosserat rods are described on Page 178  line 32- page 11 line 3 of the specification: ‘Cosserat rods may be described by an arc-length parametrization r(s): [0,L] ➔ R3. Every point of r(s) is associated with a frame of orthonormal vectors {d1(s), d2(s), d3(s)}, also called directors. The cross-section of the rod is spanned by the directors {d1(s), d2(s)}. Their cross product d3(s) = d2(s) x d1(s) defines the normal of the cross-section. Each orthonormal frame, also called material frame, can be represented by a single quaternion u(s).”
Objects such as quaternions and parameterized vectors are mathematical in nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept.
The claim is ineligible.

Claim 5(Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 3, specifically:
wherein the object motion constraints Ci comprise a Cosserat object bend and twist constraint CBT as a function of a twist strain defined for each object element
The bend and twist constraint is described on page 17 lines 15-16 of the specification: “The bend and twist constraint CBT minimizes Cosserat theory bend and twist deformations measured with the twist strain Ωn(un, un+1), defined per rod element with index n”
Properties and functions that model strain and deformations are mathematical in nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

Claim 6 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 5, specifically:
wherein the local solver projection on the Cosserat object bend and twist constraint CBT is optimized when the relative curvature between any pair of adjacent element orientations is zero.
The optimization method utilizing the curvature and bend and twist constraint is described on page 17 lines 26-29 of the specification: “Ωn denotes the curvature vector, i.e., the relative curvature between adjacent quaternions. The solution to the minimization problem is reached when the relative curvature Ωn between the adjacent orientations is 0. The optimal solution to Eq.24 may then be derived as (Eq. 25)”
Optimization is mathematical in nature as is expressing the solution through vector equations.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept.
The claim is ineligible.

Claim 7 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 3, specifically:
wherein the object motion constraints Ci comprise a Cosserat object stretch and shear constraint CSE as a function of a stretch strain defined for each object element.
The stress and shear constraint is described on page 16 lines 5-6 of the specification: “The stretch and shear constraint CSE minimizes Cosserat theory stretch and shear deformations measured with the stretch strain Γn(xn,xn+1,un), defined per rod element with index n (Eq. 9).”
A strain function and stress and shear constraints are represented mathematically.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept.
ineligible.


Claim 8 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 7, specifically:
wherein the local solver projection on the Cosserat object stretch and shear constraint CSE comprises a first local optimization step, with the local solver, on the position variables and a second local optimization step, with the local solver, on the orientation variables, the first and the second steps being independent from each other.
Optimization is a mathematical process, and so multiple optimization steps would be mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?

The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept.
The claim is ineligible.

Claim 9 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited? 
The claim furthers the mathematical concept of claim 8, specifically:
wherein the solution to the first local optimization on the position variables is reached when the element's differential positions have a unit length and are aligned with the normal of the Cosserat object's cross section, so as to preserve the element's length as in its initial configuration.
The solution to the first local optimization on the position variables is described on page 16 lines 14-19 of the specification: “The minimization of Eq.18 with regards to the auxiliary projection variables thus leads to the following optimization problem in the local step (Eq.19) … which can be reformulated through the free variables {xf*,un*}. The free variable xf*... represents the element’s differential positions.”
Optimization is a mathematical process by nature as are variables such as differential positions and vectors.
mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept.
The claim is ineligible.

Claim 10 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 8, specifically:
wherein the solution to the second local optimization on the orientation variables is reached when the rotational difference between the normal of the Cosserat object's cross section and the tangent of the element is minimal.
The solution to the second local optimization is described on page 17, lines 1-6 of the specification: “Therefore, this optimization problem m1mm1zes the stretch deformation, i.e., the length preservation of the element. The solution to Eq.21 is attained when d3* is aligned with xf.  Hence, the optimal solution of the free variable is u~
un*=un°             
                ∂
            
        un, where the orientation un is rotated by             
                ∂
            
        un,             
                ∂
            
        un being the differential rotation between the vectors d3 and xf. This optimization problem minimizes the shear 3, and the tangent of the element, xf (Eq.9).”
Differential rotation is a mathematical operation, optimization is a mathematical process, and vectors are mathematical objects.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept.
The claim is ineligible.

Claim 11 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 3, specifically:
wherein predicting, with a global solver, the motion of the Cosserat object comprises calculating a matrix of weighted Cosserat potentials, the potentials being calculated as a function of the auxiliary projection variables pi for the plurality of elements, and the weights being calculated as a function of the material and/or the geometrical properties of the Cosserat object.

Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept.
The claim is ineligible.

Claim 12 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 11, specifically:
wherein the Cosserat object is a Cosserat rod and the geometrical properties of the Cosserat rod are defined by at least one of the radius of the rod and the length of the rod.
As discussed previously, Cosserat object and a geometric rod are both mathematical by nature, thus so is a Cosserat rod.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?

The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept.
The claim is ineligible.

Claim 13 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 11, specifically:
wherein the Cosserat object is a Cosserat rod and the material properties of the Cosserat rod are defined by at least a mass density of the rod material.
As discussed previously, a Cosserat rod is represented mathematically, as is mass density of a material.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

Claim 14 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 13, specifically:
wherein the rod is elastic and the material properties of the Cosserat rod are further defined by the Young's modulus of the rod.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept.
The claim is ineligible.

Claim 15 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 3, specifically:
wherein the Cosserat object is a Cosserat shell.
As previously discussed, a Cosserat object is mathematical by nature, and thus so is a Cosserat shell.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept.
The claim is ineligible.

Claim 16 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 3, specifically:
wherein the Cosserat object is a Cosserat volume
As previously discussed, a Cosserat object is mathematical by nature, and thus so is a Cosserat volume.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?

The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept.
The claim is ineligible.

Claim 17 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 3, specifically:
wherein the object is rigid and the Cosserat object is a Cosserat point
As previously discussed, a Cosserat object is mathematical by nature, and thus so is a Cosserat point. Additionally, rigid bodies are represented as mathematical objects and dynamics and rendering simulations thereof are performed using mathematical techniques.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

Claim 18 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claim 1, specifically:
calculating, for each of the plurality of elements, a predicted linear velocity as a function of the current position and the refined predicted position for each element, and a predicted angular velocity as a function of the current orientation and the refined predicted orientation for each element; and using the predicted linear velocity, the predicted angular velocity and the predicted refined predicted position and orientation as the current estimates for each element of the moving object in a next rendering calculation.
As discussed previously, variables such as position, linear velocity, angular velocity, and orientation are represented mathematically and mathematical techniques are used for predicting their future values during rendering calculations.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements and thus is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.


Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7. Claim(s) 1-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kugelstadt (T. Kugelstadt et al., “Position and Orientation Based Cosserat Rods”, Eurographics/ ACM SIGGRAPH Symposium on Computer Animation, 2016) in view of Bouaziz (Sofien Bouaziz et al., “Projective Dynamics: Fusing Constraint Projections for Fast Simulation” ACM Transactions on Graphics (SIGGRAPH), 2014).

1, Kugelstadt discloses a computer graphics method to render, with a processor, a moving object (Kugelstadt, Page 170 Figure 1: “Slinky walking down a stairway. It has 50 curls and is modeled with 1000 discrete rod elements. It was simulated using 50 solver iterations and took 7ms per frame (without collision detection) on a single core of an Intel Core i5 CPU.”, see Figure 1 images) and that the method comprises discretizing the object into a plurality of elements (Kugelstadt, Page 174 2nd column 3rd paragraph “These are used to derive forces and the rod can be discretized with finite elements or finite differences. In contrast to this approach we will use the discretized strain measures Γ and ΔΩ as vector constraints in PBD. It is also possible to minimize the deformation energies with the position-based solver.” and 4th paragraph “The rod is sampled as piecewise linear elements and the mass is lumped in particles at the endpoints of each element.”) [Examiner note: the discrete Cosserat rod still uses the same position based dynamics method disclosed in section 4 starting on page 172] and identifying, for each of the plurality of elements, a current position and orientation, and a current linear velocity and a current angular velocity corresponding to an object motion to simulate (Kugelstadt, Kugelstadt, Page 172 2nd column 2nd paragraph “In standard PBD all simulated objects consist of point particles. In order to simulate rods we enhance the algorithm so that objects are also described by orientations which are represented as unit quaternions. All interactions between particles and orientations are modeled as constraints. They are scalar or vector functions which take positions and quaternions as arguments … 
    PNG
    media_image1.png
    122
    541
    media_image1.png
    Greyscale
”,   and  2nd column 5th paragraph “First the positions, quaternions, linear and angular velocities, inverse masses and inertia matrices are initialized (lines 1-4). Angular motion is described in the frames which are defined by the quaternions so that all inertia matrices are diagonal and constant over time.”) [Examiner note: the quaternions describe the orientation of each discrete element] and estimating, for each of the plurality of elements, a predicted position and orientation as a function of the current position, orientation, linear velocity and angular velocity (Kugelstadt, Page 173 1st column 1st paragraph “It begins with computing predictions of the positions and quaternions using a semi-implicit Euler scheme (lines 6-12). Also external forces fext such as gravity and torques τ are applied. The numerical integration of angular velocities and quaternions is performed using the Newton-Euler equations which are derived in detail in rigid body dynamics literature [Bar97] or [SM06]. The predictions are not assigned to x and q directly because the old positions and quaternions will be needed to update the velocities. The predictions are stored as p and u.”) and formulating, for each of the plurality of elements, object motion constraints Ci corresponding to the object motion to simulate nd Column 2nd paragraph “In standard PBD all simulated objects consist of point particles. In order to simulate rods we enhance the algorithm so that objects are also described by orientations which are represented as unit quaternions. All interactions between particles and orientations are modeled as constraints. They are scalar or vector functions which take positions and quaternions as arguments.”) and for each of the plurality of elements, projectingthe predicted element position and orientation into auxiliary projection variables pi on the object motion constraints Ci (Kugelstadt, Page 170 1st column 1st paragraph “During the iterative constraint projection process quaternions are treated in the exact same way as positions. They only require an additional constraint to ensure unit length, because only unit quaternions represent proper rotations or frames.” and Page 1731st column 2nd paragraph “The core component of the algorithm is the iterative constraint solver (lines 14-16). It iterates multiple times over all constraints and updates positions and quaternions such that the constraint violation is reduced.” and Algorithm 1 line 13 ” for all particles i do genCollConstraints(xi → pi)) and estimatinga refined predicted position and a refined predicted orientation for each of the plurality of elements of the moving object as a function of the auxiliary projection variables pi for each of the plurality of elements and of the material and/or geometrical properties of the moving object (Kugelstadt, 2nd column 3rd paragraph “In the end of the algorithm the corrected positions p and quaternions u are used to update the velocities, positions and quaternions.”, see also Algorithm 1 on Page 5) [Examiner note: the global solver is represented by lines 16-21 of Algorithm 1 on page 172 of Kugelstadt] and rendering each of the plurality of elements of the moving object at the respective refined predicted position in the computer graphics simulation (Kugelstadt, Page 176 1st column 2nd paragraph “We implemented our method in C++ and the presented scenes are rendered with OpenGL. To efficiently detect collisions we implemented the spatial hashing algorithm by Teschner et al. [THM03]. Collisions are resolved with edge-edge-distance constraints [Ben]. Further we use the friction model and the approximate shock propagation method [MMCK14] to stably simulate large numbers of colliding rod elements like in figure 1.” and 2nd column 2nd paragraph “We performed various experiments to show that the visual results of our method are nearly identical to PBER.”, see also Figures 1 and 5 for a depiction of rendering an object at positions determined by the method) [Examiner note: Kugelstadst does not disclose a specific rendering method but demonstrates that OpenGL, a general purpose graphics API, is capable of rendering the object in motion when provided with the position data provided by the global solver].
Kugelstadt does not explicitly disclose that for each of the plurality of elements, projecting, with a local solver, the predicted element position and orientation into auxiliary projection variables pi on the object motion constraints Ci or estimating, with a global linear system solver, a refined predicted position and a refined predicted orientation for each of the plurality of elements of the moving object.
Bouaziz discloses that that for each of the plurality of elements, projecting, with a local solver, the predicted element position into auxiliary projection variables pi on the object motion constraints Ci  (Bouaziz, Page 2 1st column 2nd paragraph “The main advantage of our constraint-based potentials is that their structure enables an efficient local/global optimization (block coordinate descent). Specifically, the local step consists of projecting every element onto st column 2nd paragraph “First, we minimize Equation 8 over the auxiliary variables keeping the positions fixed. Since each constraint has its own set of auxiliary variables pi, the minimization can be performed independently for each constraint”, see also line 5 in Algorithm 1 on Page 4 of Bouaziz) and estimating, with a global linear system solver, a refined predicted position for each of the plurality of elements of the moving object (Bouaziz, Page 4 1st column 3rd paragraph “Second, we minimize Equation 8 over the positions, keeping the auxiliary variables fixed. Since Equation 8 is quadratic in the unknowns, we can minimize it with a single linear solve q” and 4th paragraph “The system matrix is constant as long as the constraints are not changing and therefore can be prefactored at initialization, allowing for very efficient global solves.”, see also line 7 in Algorithm 1 on Page 4 of Bouaziz).
Kugelstadt and Bouaziz are analogous art because they are from the same field of endeavor of simulating a moving object.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Kugelstadt to incorporate the teachings of Bouaziz by determining predicted element positions in separate local and global solver steps as taught by Bouaziz. The motivation for doing so would have been that separating into two solves guarantees the convergence upon an optimized solution (Bouaziz, Page 2 1st column 3rd paragraph “The local/global approach allows us to formulate an implicit integration solver that is guaranteed to weakly decrease the energy in every iteration without requiring any specific precautions.”) and additionally reduces computation time and allows for the use of GPU parallelization (Bouaziz, Page 2 1st column 3rd paragraph “Furthermore, with a fixed set of Kugelstadt does not take this approach and benefit thereform, however it does allow for the determination of predicted element orientation and angular velocity. Both methods utilize position based dynamics (PBD).
Regarding claim 2, Kugelstadt in view of Bouaziz discloses the method of claim 1.
Kugelstadt does not explicitly disclose that the local and global solver steps are iterated several times.
Bouaziz discloses that the local and global solver steps are iterated several times (Bouaziz, Page 4 1st column 5th paragraph “After solving multiple local/global iterations the velocities are updated in line 9.”, see also line 3 in Algorithm 1 on page 4 of Bouaziz). 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Kugelstadt to incorporate the teachings of Bouaziz by performing several iterations of the local and global solver steps. The motivation for doing so would have been that after each iteration the solvers are guaranteed to get closer to an st column 3rd paragraph “The local/global approach allows us to formulate an implicit integration solver that is guaranteed to weakly decrease the energy in every iteration without requiring any specific precautions.”)

Regarding claim 3, Kugelstadt in view of Bouaziz discloses the method of claim 1.
Kugelstadt discloses discretizing the object comprises modeling the object as a Cosserat object with one or more elements (Kugelstadt,Page 1 2nd column 3rd paragraph “we propose an alternative approach to combine the Cosserat rod model with PBD.” and Page 2 2nd column 1st paragraph “we introduce the main concepts of continuous Cosserat rods and show how they are discretized.” and Page 1742nd column 2nd paragraph “These are used to derive forces and the rod can be discretized with finite elements or finite differences.”).

Regarding claim 4, Kugelstadt in view of Bouaziz discloses the method of claim 3.
Kugelstadt discloses that the Cosserat object elements are associated with discretized position variables x ϵ R3 and discretized Cosserat object orientation quaternion variables u ϵ R4 (Kugelstadt, Page 173 2nd column 4th paragraph “Cosserat rods are described by a smooth curve r(s) : [s0,s1] → R3 in 3d space.” and Page 3 2nd column 4th paragraph “Quaternions will be denoted as 4d vectors q = (q0,q1,q2,q3)T = (q0,qT) ϵ H “ and Page 1722nd column 4th paragraph – Page 1731st column 1st paragraph “Give an space fixed world coordinate system with the basis {e1,e2,e3} the directors can be represented as rotated basis vectors dk=qek                        
                            
                                
                                    q
                                
                                -
                            
                        
                     with the rotation quaternion q(s).”).

5, Kugelstadt in view of Bouaziz discloses the method of claim 3.
Kugelstadt discloses that the object motion constraints Ci comprise a Cosserat object bend and twist constraint CBT as a function of a twist strain defined for each object element (Kugelstadt, Page 175 1st column 3rd paragraph “To simulate rods in PBD we use the discrete strain measures as vector constraints. … The bend and twist constraint Cb couples two adjacent rod elements with quaternions q and u and minimizes bend and twist between them.”).

Regarding claim 6, Kugelstadt in view of Bouaziz discloses the method of claim 5.
Kugelstadt discloses that the solver projection on the Cosserat object bend and twist constraint CBT is optimized when the relative curvature between any pair of adjacent element orientations is zero (Kugelstadt, Page 174 1st column 4th paragraph “Further deformations of the rod are bending and twisting. To define a strain measure for those we use the Darboux vector Ω.” and 5th paragraph “ This means that the first and second component Ω1/Ω2 measure the curvature or bending of the rod in direction of d1/d2 and Ω3 measures the rod’s twist in direction d3.” and Page 175 1st column 3rd paragraph “The bend and twist constraint Cb couples two adjacent rod elements with quaternions q and u and minimizes bend and twist between them. … 
    PNG
    media_image2.png
    34
    356
    media_image2.png
    Greyscale
 “ [Examiner note: it can be seen that the bend and twist constraint Cb is minimized when the difference between the curvatures Ω and Ω0 is zero].)  

Regarding claim 7, Kugelstadt discloses the method of claim 3.
Kugelstadt discloses that the object motion constraints Ci comprise a Cosserat object stretch and shear constraint CSE as a function of a stretch strain defined for each object element (Kugelstadt, Page 175 1st column 3rd paragraph “To simulate rods in PBD we use the discrete strain measures as vector constraints. The stretch and shear constraint Cs minimizes the stretch and shear for a rod element which is formed by two adjacent particles with positions p1 and p2 and the quaternion q between them.”).

Regarding claim 8, Kugelstadt in view of Bouaziz discloses the method of claim 7.
Kugelstadt discloses that the solver projection on the Cosserat object stretch and shear constraint CSE (Kugelstadt, Page 175 1st column 3rd paragraph “To simulate rods in PBD we use the discrete strain measures as vector constraints. The stretch and shear constraint Cs minimizes the stretch and shear for a rod element which is formed by two adjacent particles p1 and p2 and the quaternion q between them.  … 
    PNG
    media_image3.png
    43
    475
    media_image3.png
    Greyscale
”) comprises a first optimization step, with the solver, on the position variables (Kugelstadt, Page 175 2nd column 1st paragraph “To obtain the correction displacements, the 
    PNG
    media_image4.png
    27
    268
    media_image4.png
    Greyscale
” and 3rd paragraph “This results in the displacements 
    PNG
    media_image5.png
    80
    361
    media_image5.png
    Greyscale
”) [Examiner note: it can be seen that these equations do not contain any quaternions i.e. orientation variables]and a second optimization step, with the solver, on the orientation variables, the first and the second steps being independent from each other (Kugelstadt, Page 175 2nd column 1st paragraph “
    PNG
    media_image6.png
    33
    430
    media_image6.png
    Greyscale
” and 3rd paragraph “
    PNG
    media_image7.png
    42
    388
    media_image7.png
    Greyscale
”) [Examiner note: these equations are independent from the position equations]. “

Regarding claim 9, Kugelstadt discloses the method of claim 8.
Kugelstadt discloses that the solution to the first optimization on the position variables is reached when the element's differential positions have a unit length and are aligned with the normal of the Cosserat object's cross section, so as to preserve the element's length as in its initial configuration (Kugelstadt, Page 174 1st column 2nd paragraph “The tangent vector of the centerline                         
                            ∂
                        
                    sr(s) is not necessarily parallel to the normal of the rod’s cross section d3. … If the rod is in the rest configuration the tangent of the centerline has unit length (arc-length or unit speed parametrization). Its length is shortened when the rod gets compressed and it increases when the rod gets stretched. This can be used to define a strain measure G for the shear and stretch deformations 
    PNG
    media_image8.png
    33
    200
    media_image8.png
    Greyscale
” and 3rd paragraph “It measures how much the rod deviates from its non stretched and non sheared rest pose. Γ vanishes …  if the length of the tangent vector is 1 because ||d3||=1, which means that the rod is not stretched or compressed.”[Examiner note: when Γ is 0 there is no stretching or compression and so the length of the rod is maintained. The tangent of the centerline is understood to be equivalent to the differential position]).

Regarding claim 10, Kugelstadt in view of Bouaziz discloses the method of claim 8.
	Kugelstadt discloses that the solution to the second optimization on the orientation variables is reached when the rotational difference between the normal of the Cosserat object's cross section and the tangent of the element is minimal (Kugelstadt, Page 174 1st column 2nd paragraph “The tangent vector of the centerline                         
                            ∂
                        
                    sr(s) is not necessarily parallel to the normal of the rod’s cross section d3. If they are not parallel the rod is subject to shear deformations.” and 3rd paragraph “3rd paragraph “Γ vanishes if the centerline’s tangent and the normal of the cross section are parallel, which means no shear is applied” [Examiner note: rotational difference is understood to be equivalent to shear deformation, and if the normal and tangent are parallel then they are at a minimal rotational difference]. If).

Regarding claim 11, Kugelstadt in view of Bouaziz discloses the method of claim 3.

Kugelstadt does not explicitly disclose that predicting, with a global solver, the motion of the Cosserat object comprises calculating a matrix of weighted Cosserat potentials, the potentials being calculated as a function of the auxiliary projection variables pi for the plurality of elements, and the weights being calculated as a function of the material and/or the geometrical properties of the Cosserat object.
Bouaziz discloses that predicting, with a global solver (Bouaziz, Page 4 1st column 3rd paragraph “Second, we minimize Equation 8 over the positions, keeping the auxiliary variables fixed. Since Equation 8 is quadraticin the unknowns, we can minimize it with a single linear solve. q” [Examiner note: this excerpt is from the Global solve section, and equation 8 is cited below]), the motion of the Cosserat object comprises calculating a matrix of weighted Cosserat potentials (Bouaziz, Page 3 2nd column 4th paragraph “The constraint nonlinearity (also known as geometric nonlinearity) is already taken care of by the projection on the constraint set, so the distance metric can be kept simple, trading general material nonlinearity against efficienc and robustness. Specifically, we consider distance metrics leading to the following potentials: 
    PNG
    media_image9.png
    42
    469
    media_image9.png
    Greyscale
, where A and B are constant matrices and w is a nonnegative weight. The distance to the constraint set is thus modeled by a quadratic function in q and p”) ), the potentials being calculated as a function of the auxiliary projection variables pi for the plurality of elements (Bouaziz, Page 3 2nd column 5th paragraph – Page 4 1st column 1st paragraph “Using simplified potentials as given in Equation 7, we can reformulate the implicit integration defined in Equation 4 as the minimization of
    PNG
    media_image10.png
    90
    562
    media_image10.png
    Greyscale
 over q and the auxiliary variables pi”), and the weights being calculated as a function of the material and/or the geometrical properties of the Cosserat object (Bouaziz, Page 8 1st column 3rd paragraph “By varying the weights of the strain and bending constraints other types of materials such as thin plates and thin shells can be simulated”).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Kugelstadt to incorporate the teachings of Bouaziz by calculating weighted Cosserat potentials  as a function of the projected constraint variables when determining the predicted motion in the global solver step as taught by Bouaziz. The motivation for doing so would have been to reduce the number of iterations needed to converge on a solution for the predicted motion (Bouaziz, Page 2 2nd column 3rd  paragraph “our method uses constraints to formulate elastic potentials that are rigorously combined with inertial terms as dictated by Newton’s laws of motion. Our solver first computes all constraint projections separately and then finds the best compromise between them, which makes the solution independent of the order of constraints. To obtainfaster convergence, constraints are expressed using differential coordinates, which often yields satisfactory results after just a few iterations.”) and to allow for the simulation of elastic behavior (Bouaziz, 2nd column 3rd paragraph “Furthermore, our solver converges to a true implicit Euler solution with our elastic Bouaziz. The motivation would have been to simulate a variety of materials (Bouaziz, Page 8 1st column 3rd paragraph “By varying the weights of the strain and bending constraints other types of materials such as thin plates and thin shells can be simulated”).

Regarding claim 12, Kugelstadt in view of Bouaziz discloses the method of claim 11.
Kugelstadt discloses that the Cosserat object is a Cosserat rod (Kugelstadt, Page 170 2nd column 1st paragraph “we introduce the main concepts of continuous Cosserat rods and show how they are discretized”) and that the geometrical properties of the Cosserat rod are defined by at least one of the radius of the rod and the length of the rod (Kugelstadt, Page 174 2nd column 4th paragraph “where l denotes the length of the rod element.”).

Regarding claim 18, Kugelstadt in view of Bouaziz discloses the method of claim 1.
Kugelstadt discloses calculating, for each of the plurality of elements, a predicted linear velocity as a function of the current position and the refined predicted position for each element (Kugelstadt, Page 173 1st column 1st paragraph “The simulation loop starts at line 5. It begins with computing predictions of the positions and quaternions using a semi-implicit Euler scheme … The predictions are not assigned to x and q directly because the old positions and quaternions will be needed to update the velocities.” and 2nd column 3rd paragraph “In the 
    PNG
    media_image11.png
    31
    325
    media_image11.png
    Greyscale
 to update linear velocity.” [Examiner note: it is seen that the current position x and the predicted position p are both present]), and a predicted angular velocity as a function of the current orientation and the refined predicted orientation for each element (Kugelstadt, Page 173 2nd column 3rd paragraph “In case of angular velocity we use (12),  discretize it and solve for ω yielding 
    PNG
    media_image12.png
    37
    444
    media_image12.png
    Greyscale
” [Examiner note: it is seen that the current orientation q and predicted orientation u are both present]) and using the predicted linear velocity, the predicted angular velocity and the predicted refined predicted position and orientation as the current estimates for each element of the moving object in a next rendering calculation (Kugelstadt, Page 172 2nd column 4th paragraph “The main loop can be divided into three steps. The first one computes predictions of positions and quaternions with an explicit Euler scheme. Thereby the constraints are ignored. The second step solves the constraints iteratively and the predicted positions and quaternions are updated so that constraint violation is minimized. In the third step velocities are updated.”, see Algorithm 1 on Page 173 for how the loop starting on line 5  predicts positions, orientations, and velocities calculated at the end of the loop on lines 16-21 are used as the current positions, orientations, and velocities in lines 6-12).  


10. Claims 13, 14,15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kugelstadt (T. Kugelstadt et al., “Position and Orientation Based Cosserat Rods”, Eurographics/ ACM SIGGRAPH Symposium on Computer Animation, 2016) ) in view of Bouaziz (Sofien Bouaziz et al., “Projective Dynamics: Fusing Constraint Projections for Fast Simulation” ACM Transactions on Graphics (SIGGRAPH), 2014) further in view of  Rubin (M.B. Rubin, Cosserat Theories: Shells, Rods, and Points, Springer Science & Business Media, 2013) discloses methods of modelling the motion of Cosserat objects including rods, shells, points, and volumes.
Regarding claim 13, Kugelstadt  in view of Bouaziz discloses the method of claim 11.
Kugelstadt discloses that the Cosserat object is a Cosserat rod (Kugelstadt, Page 170 2nd column 1st paragraph “we introduce the main concepts of continuous Cosserat rods and show how they are discretized”).
Neither Kugelstadt nor Bouaziz explicitly disclose that the material properties of the Cosserat rod are defined by at least a mass density of the rod material.
Rubin discloses that the material properties of the Cosserat rod are defined by at least a mass density of the rod material (Rubin, Page 197 1st paragraph “The global forms of the balance laws of the Cosserat theory of rods are similar to those of the three-dimensional theory in the sense that they include the notions of conservation of mass and balances of linear and angular momentum. Moreover these equations are used to determine the current values of a mass density ρ and the position vector x of points on the curve of the rod.”).
Kugelstadt and Bouaziz and Rubin are analogous art because they are from the same field of endeavor of simulating the motion of Cosserat objects.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Kugelstadt in view of Bouaziz to incorporate the teachings of Rubin by incorporating density into the inputs used to determine the motion of the Cosserat rod as taught by Rubin. The motivation for doing so would have been that density factors into the determination of  force applied to the rod elements which is important when simulating its motion (Rubin, Page 198 7th paragraph “so that the total body force applied to the part p* of the rod can be rewritten as 
    PNG
    media_image13.png
    55
    271
    media_image13.png
    Greyscale
  “).

14, Kugelstadt  in view of Bouaziz  further in view of Rubin disclose the method of claim 13.
Kugelstadt discloses that the rod is elastic (Kugelstadt, Page 169 Abstract “We present a novel method to simulate bending and torsion of elastic rods”).
Neither Kugelstadt nor Bouaziz explicitly disclose that the material properties of the Cosserat rod are further defined by the Young's modulus of the rod.
Rubin discloses that the material properties of the Cosserat rod are further defined by the Young's modulus of the rod (Rubin, Page 54 4th paragraph “Finally, it is noted that an isotropic elastic material can be characterized by any two of the following moduli: … E* (Young’s modulus)” and Page 293 3rd paragraph “The objective of this section is to develop linearized equations for buckling of beams within the context of the Cosserat theory. This is accomplished by starting with the nonlinear theory, and linearizing the equations about the finite deformation solution of uniaxial tension of a straight rod (or beam).” and Page 295 1st paragraph “where the expression for Young's modulus E* has been used”) [Examiner note: it is understood that this citation of Young’s modulus, coming from the chapter of Rubin concerned with Cosserat rods and the section devoted to equations for deformation of straight rods, is the modulus of the rod].
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Kugelstadt  in view of Bouaziz to incorporate the teachings of Rubin by incorporating the Young’s modulus into the inputs used to determine the motion of the Cosserat rod. The motivation for doing so would have been to account for deformation caused by bending in shearing when determining the motion of an elastic rod (Rubin, Page 295 3rd paragraph “one set describing bending and shearing in the e1-e3 plane … 
    PNG
    media_image14.png
    66
    702
    media_image14.png
    Greyscale
” [Examiner note: this equation uses the Young’s modulus]).


Regarding claim 15, Kugelstadt in view of Bouaziz discloses the method of claim 3.
Neither Kugelstadt nor Bouaziz explicitly disclose that the Cosserat object is a Cosserat shell.
Rubin discloses that the Cosserat object is a Cosserat shell (Rubin, Page 73 1st paragraph “A shell-like structure or shell is a three-dimensional body that has special geometric features. Most importantly, the shell is a three-dimensional body that is considered to be "thin" in one of its dimensions” [Examiner note: this excerpt is at the beginning of chapter 4 of Rubin titled “Cosserat Shells”].
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Kugelstadt in view of Bouaziz to incorporate the teachings of Rubin by using a Cosserat shell instead of a Cosserat rod as taught by Rubin. The motivation for doing so would been to utilize the method in the prediction of the motion of objects that may be modelled as Cosserat shells (Rubin, Page 73 1st paragraph “Such shell-like structures appear in practice in many applications. For example, the floors, walls and roofs of many buildings are flat surfaces that can be modeled as plates, whereas the surfaces of an airplane body or car body, the human skull and the veins and arteries in the human circulatory system are curved surfaces that can be modeled as shells.”).

Regarding claim 17, Kugelstadt in view of Bouaziz discloses the method of claim 3.
Kugelstadt discloses that the object is rigid (Kugelstadt, Page 174 2nd column 2nd paragraph “An important feature of the material frame strain measures is that they are invariant under rigid body transformations.”).
Neither Kugelstadt nor Bouaziz explicitly disclose that the Cosserat object is a Cosserat point.
Rubin discloses that the Cosserat object is a Cosserat point (Rubin, Page 311 1st paragraph “A point-like structure, or Cosserat point, is a three-dimensional body that has special geometric features. Most importantly, the Cosserat point is three dimensional body that is considered to be "thin" in all three of its dimensions.”)
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Kugelstadt in view of Bouaziz to incorporate the teachings of Rubin by using a Cosserat point instead of a Cosserat rod as taught by Rubin. The motivation for doing so would been to utilize the method in the prediction of the motion of objects are thin in all 3 spatial dimensions and may be modelled as Cosserat points (Rubin, Page 311 1st paragraph “In all cases, the Cosserat point theory provides a simple continuum description of the motion and deformation of this small point-like structure.”, see Fig. 6.1.1 on Page 311 for examples of objects that may be modelled as Cosserat points).
11. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kugelstadt (T. Kugelstadt et al., “Position and Orientation Based Cosserat Rods”, Eurographics/ ACM SIGGRAPH Symposium on Computer Animation, 2016) ) in view of Bouaziz (Sofien Bouaziz et al., “Projective Dynamics: Fusing Constraint Projections for Fast Simulation” ACM Transactions on Graphics (SIGGRAPH), 2014) further in view of Forest (Samuel Forest, “Mechanics of Cosserat media”, Ecole des Mines de Paris, 2005).
Regarding claim 16, Kugelstadt in view of Bouaziz discloses the method of claim 3.
Neither Kugelstadt nor Bouaziz explicitly disclose that the Cosserat object is a Cosserat volume.
Forest discloses that the Cosserat object is a Cosserat volume (Forest, Page 1 2nd paragraph “The intuitive view of the Cosserat volume element is given in figure 1. In contrast to the classical infinitesimal volume element of continuum mechanics which can be subjected only to volume and surface forces, there is “enough room” on each edge to apply a gradient of forces, i.e. a surface couple”)).
Kugelstadt and Bouaziz and Forest are analogous art because they are from the same field of endeavor of simulating the motion of Cosserat objects
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Kugelstadt in view of Bouaziz to incorporate the teachings of Forest by using a Cosserat volume instead of a Cosserat rod as taught by Forest. The motivation for doing so would been to utilize the method in the prediction of the motion of objects modelled with Cosserat theory applied to all 3 spatial dimensions (Forest, Page 1 2nd paragraph “A Timoshenko beam (resp. Mindlin shell) is an example of one–dimensional (resp. two– dimensional) Cosserat continuum, for which the directors are attached to the beam cross–section. The theory presented in this course deals with the full 3D case for which the volume element of mechanics actually has a finite extension and a microstructure.”).


Conclusion
12. Claims 1-18 are rejected.

13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Umetani (Nobuyuki Umetani et al., “Position-based Elastic Rods”, Eurographics/ ACM SIGGRAPH Symposium on Computer Animation, pp. 1-10, 2014) discloses a method of simulating elastic Cosserat rods.
Bergou (Miklos Bergou et al. “Discrete Elastic Rods”, ACM Transactions on Graphics (SIGGRAPH), 2008) discloses a method of simulating elastic Cosserat rods.
Lang (Holger Lang et al. “Multi-body dynamics simulation of geometrically exact Cosserat rods”, Springer Science & Business Media, 2010) discloses a method of simulating elastic Cosserat rods.
Audoly (US Publication No. US 2010/0299106 A1) discloses a method of simulating hair modelled as a Cosserat rod.
Jabareen (International Publication No. WO 2009/116048 A2) discloses a method of Cosserat Point Element modelling of nonlinear elastic material.

14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL C VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL C. VOSS/Examiner, Art Unit 2127
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127